Citation Nr: 1044627	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a disability manifested 
by upper respiratory infections.

3.  Entitlement to an effective date prior to April 24, 2009 for 
the assignment of a 30 percent disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1960.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in September 2006 and July 
2009 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In September 2010, the Veteran testified at a videoconference 
hearing before the undersigned.  A transcript of this hearing is 
of record.

The issues of entitlement to service connection for allergic 
rhinitis and a disability manifested by upper respiratory 
infections are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the claim of entitlement to an 
effective date prior to April 24, 2009 for the assignment of a 30 
percent disability rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
Veteran on the issue of entitlement to an effective date prior to 
April 24, 2009 for the assignment of a 30 percent disability 
rating for bilateral hearing loss are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing. 38 C.F.R. § 20.204(c).  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 C.F.R. § 
20.204.

At the Board videoconference hearing on September 21, 2010, prior 
to the promulgation of a decision in the appeal, the Veteran 
stated that he intended to withdraw the appeal of the claim of 
entitlement to an effective date prior to April 24, 2009, for the 
assignment of a 30 percent disability rating for bilateral 
hearing loss.  Additionally, the Veteran submitted a written 
statement that same day memorializing his withdrawal of the 
claim.  As the Veteran has withdrawn his appeal as to this issue, 
no allegations of errors of fact or law remain for consideration.  
Accordingly, the Board does not have jurisdiction to review this 
matter, and it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to an effective date 
prior to April 24, 2009, for the assignment of a 30 percent 
disability rating for bilateral hearing loss, is dismissed.




REMAND

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability; the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2010). 

The Board finds that a VA medical examination is necessary to 
clarify the nature and etiology of the Veteran's claimed allergic 
rhinitis and disability manifested by upper respiratory 
infections.  Service treatment records reflect various reports of 
upper respiratory infections and one report of allergic rhinitis.  

A VA examination was conducted in August 2006 to determine if the 
Veteran's claimed disorders were related to the in-service 
complaints.  The examiner reported diagnoses of allergic rhinitis 
and bilateral maxillary and frontal sinusitis.  He also stated 
that the Veteran has a chronic allergy condition, but to say his 
current condition is related to his in-service conditions would 
require speculation. 

While an examiner's conclusion that a diagnosis is not possible 
without resort to speculation is a medical conclusion just as 
much as a firm diagnosis or a conclusive opinion, a bald 
statement that it would be speculative for the examiner to render 
an opinion as to the etiology or diagnosis is fraught with 
ambiguity. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  
Before the Board can rely on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the Board's review of the evidence.  "When the 
record leaves this issue in doubt, it is the Board's duty to 
remand for further development." Jones, supra.

As the record does not contain sufficient and adequate medical 
evidence for the Board to make a decision on the claim, a remand 
is necessary to obtain another VA examination and medical 
opinion. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 
C.F.R. § 3.159(c)(4).

At his hearing, the Veteran reported treatment by private 
physician.  On remand, the RO should attempt to obtain the 
referenced records.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification by and 
authorization from the Veteran, the AMC/RO 
should obtain any outstanding VA and/or 
private medical records for the Veteran which 
are not already on file and associate them 
with the claims file.

2.  Thereafter, return the claims file to the 
VA examiner who examined the Veteran in 
August 2006 to determine whether allergic 
rhinitis and/or a disability manifested by 
upper respiratory infections are at least as 
likely as not related to the Veteran's active 
service.  The claims file, including a copy 
of this remand, must be provided to the 
examiner in conjunction with the requested 
opinion.

If that VA examiner is unavailable, provide 
the claims file to another competent expert 
for the opinion or, if deemed necessary, 
schedule the Veteran to undergo a 
comprehensive VA examination to determine 
whether any allergic rhinitis or disability 
manifested by upper respiratory infections is 
related to service.  The examiner should 
record all pertinent medical complaints, 
symptoms, and clinical findings.

The examiner should provide an opinion, with 
supporting rationale, as to the whether it is 
at least as likely as not that that the 
Veteran currently exhibits any allergic 
rhinitis and/or disability manifested by 
upper respiratory infections.  If a chronic 
disorder is identified, the examiner should 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not (i.e. a 50% probability or 
greater) that such disorder is causally 
related to the Veteran's active service or 
any incident therein.

The examiner is requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he or 
she should so indicate in the examination 
report and discuss why an opinion is not 
possible.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim by evaluating all evidence obtained 
after the last statement or supplemental 
statement of the case (SSOC) was issued.  If 
the benefit sought on appeal remains denied, 
furnish the Veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including VCAA and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


(CONTINUED ON THE NEXT PAGE)
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


